[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MODIFICATION OF DEPOSITION GUIDELINES
On July 12, 1993, the plaintiff filed a Motion for Protective Order to prohibit the defendants from taking the deposition of Corinne Becnel. This motion was denied by the court on February 22, 1994, subject to the parties' agreement on appropriate guidelines for conducting the deposition. The court hereby modifies, sua sponte, the deposition guidelines agreed on by the parties by deleting the requirement of the presence of a judicial authority. The court is satisfied that counsel will conduct the deposition appropriately given the circumstances; however, the deposition may be suspended and any problems referred to the court should they arise.
ARENA, J.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.]
CT Page 7813